Per Curiam,
The appellant was convicted of murder in the first degree. He now complains that tbe court below rejected certain testimony offered for the purpose of showing tliat he was intoxicated at the time he committed the crime. The evidence rejected did not measure up to this standard. At most it would have shown that he had liquor in his house and might have drank it. This was not specific enough and tbe court below was right in rejecting it.
There was also an offer to prove that the prisoner was drunk at some other time, and the effect upon bim. This was properly rejected.
The fourth specification is not properly assigned, and will not be considered.
The judgment is affirmed, and it is ordered that the record be remitted to the court below for tbe purpose of execution.